Filed Pursuant to Rule 433 Registration No. 333-164364 April 30, 2010 Treasury Department Announces PRICING OF PUBLIC Offering of Warrants to Purchase Common Stock of The PNC Financial Services Group, inc. WASHINGTON The U.S. Department of the Treasury announced today that it priced a secondary public offering of 16,885,192 warrants to purchase common stock of The PNC Financial Services Group, Inc. (the Company) at $19.20 per warrant. The aggregate net proceeds to Treasury from the offering are expected to be $320,277,984. These proceeds provide an additional return to the American taxpayer from Treasurys investment in the Company beyond the dividend payments it received on the related preferred stock. The closing is expected to occur on or about May 5, 2010, subject to customary closing conditions. The offering was priced through a modified Dutch auction. Deutsche Bank Securities Inc. is the sole book-running manager and Muriel Siebert & Co., Inc., CastleOak Securities, L.P., and M.R. Beal & Company are the co-managers for the offering. This offering represents Treasurys sale of its remaining investment in the Company. The warrants were offered pursuant to an effective shelf registration statement that was filed by the Company with the Securities and Exchange Commission (the SEC). A preliminary prospectus supplement relating to the offering was filed with the SEC on April27, 2010, and a final prospectus supplement will be filed by the Company with the SEC and will be available on the SECs website at http://www.sec.gov . Copies of the final prospectus supplement relating to these securities may be obtained, when available, from Deutsche Bank Securities Inc., Prospectus Department, Harborside Financial Center, 100 Plaza One, Jersey City, New Jersey 07311-3988, telephone: 1-800-503-4611, or by emailing prospectus.cpdg@db.com . Before you invest, you should read the prospectus and prospectus supplement in the registration statement and other documents the Company has filed with the SEC for more complete information about the Company and the warrants. This news release shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. # # #
